                          UNITED STATES DISTRICT COURT

              FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                 CHARLOTTE DIVISION


UNITED STATES OF AMERICA

    V.                                   CASE NUMBER: 3:12CR188-24-FDW


MARQUISE DESHAWN WATSON


     THIS MATTER is before the Court on Court’s Order, filed 09/25/2019, for resentencing.

     NOW, THEREFORE, IT IS ORDERED that:

     The Bureau of Prisons and the United States Marshals service is hereby ORDERED to

     transport and produce the body of MARQUISE DESHAWN WATSON (USM# 27492-058),

    for resentencing before the honorable Frank D. Whitney,      in the Western District of North

    Carolina, Charlotte, North Carolina on or before October 16, 2019, and upon completion

     of the resentencing hearing, Defendant is to be returned to the custody of the Bureau

    of Prisons.

    The Clerk is directed to certify copies of this Order to the United States Attorney,

    Defendant’s Counsel, the United States Marshal Service, and the United States Probation

    Office.

    IT IS SO ORDERED.
                                Signed: September 30, 2019
